Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second portion…is of a second thickness that differs from the first thickness” (claim 6), “a distal end of the tab portion is of a curved profile…” (claim 7), and “at least one visual indicator” (claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The limitations “configured to have a specimen mounted”, “is configured to be engaged by a cryostat”, “configured to be gripped…”, and “configured to reduce slippage…” are interpreted as intended uses of the claimed invention and are given patentable weight to the extent which effects the structure of the invention.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, claim 2 recites the limitation "its" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 3, claim 3 recites the limitation "its" in lines 4 and 8.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 4, claim 4 recites the limitation "its" in lines 4 and 8.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 5, claim 5 recites the limitation "its" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 9, 11, 14, 15, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tate (US D803415 S).
Regarding claim 1, Tate teaches cryostat chuck (Figs. 1-7) comprising: 
configured to have a specimen mounted thereat; and an underside surface disposed opposite the specimen mounting surface (Fig. 2);
a stem portion (Fig. 2) extending from the underside surface of the specimen platform portion, wherein the stem portion is configured to be engaged by a cryostat (claim, “cryostat chuck”); and 
a tab portion extending laterally from an edge of the specimen platform portion (Figs. 1-2) show a tab portion, interpreted as the portion extending from the disc shaped specimen platform portion), wherein the tab portion is capable of being gripped by at least one of a human hand, a robotic hand, and a tool in a manner that permits manipulation of the cryostat chuck at least one of before, during, and after engagement of the stem portion by the cryostat.
Regarding claim 2, Tate further teaches wherein the tab portion: extends laterally from the edge of the specimen platform portion in a manner substantially perpendicular to a longitudinal length of the stem portion (Figs. 5-7); and is substantially straight along its entire longitudinal length (Figs. 5-7). 
Regarding claim 5, Tate further teaches wherein the tab portion is of substantially uniform thickness along its entire longitudinal length (Figs. 5-7).
Regarding claim 6, Tate further teaches wherein: a first portion of the tab portion is of a first thickness (interpreted as the portion of the tab in Fig. 5 below the identification platform, i.e. the rectangle on the top of the left side of Fig. 5); and a second portion of the tab portion is of a second thickness that differs from the first thickness (interpreted as the portion of the tab 
Regarding claim 9, Tate further teaches wherein a longitudinal length of the tab portion is less than or substantially equal to a diameter or width of the specimen platform portion (Fig. 4).
Regarding claim 11, Tate further teaches wherein a thickness of the tab portion is less than or substantially equal to a thickness of the specimen platform portion (Fig. 5).
Regarding claim 14, Tate further teaches wherein the tab portion includes at least one visual indicator (claim; Fig. 1, interpreted as the square element on the tab portion of the cryostat chuck) indicative of information capable of pertaining to at least one of: 
the specimen to be mounted at the specimen platform portion; a size of the cryostat chuck; a type of pattern provided by the specimen mounting surface of the specimen platform portion; and a compatibility of the cryostat chuck with one or more cryostats (claim teaches “identification platform” wherein it is inherent that the indicator shown in Fig. 1 is information that can pertain to the specimen, size, pattern, or compatibility of the cryostat chuck).
Regarding claim 15, Tate further teaches wherein the specimen platform portion is patterned with a pattern comprising a plurality of concentric ridges and trenches arranged over the specimen mounting surface (Fig. 1).
Regarding claim 18, Tate further teaches wherein the specimen platform portion and the tab portion are of monolithic construction (Fig. 5). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tate as applied to claim 1 above, and further in view of Keller et al. (US 20150065913 A1).
Regarding claim 3, Tate further teaches wherein the tab portion comprises: a first portion extending laterally from the edge of the specimen platform portion in a manner substantially perpendicular to a longitudinal length of the stem portion, wherein the first portion is substantially straight along its entire longitudinal length (Figs. 5-7).
Tate fails to teach a second portion extending from the first portion at an offset angle in a manner not perpendicular to the longitudinal length of the stem portion, wherein: the second 
Keller teaches a tissue sample holder for a biopsy device (abstract). Keller teaches a tissue sample tray (Fig. 170) comprising a tab portion (paragraph [0362], element 4952, “handle”) with a first portion extending laterally from a size of the tissue sample tray (interpreted as the first portion of element 4952 that is not angled/curved) and a second portion at an offset angle (right portion of element 4952), wherein the second portion is substantially straight along its entire longitudinal length; and the offset angle is in the range of about 1-10 (element 4952 is read broadly to be substantially straight and the offset angle appears to be in the range of about 1-10).
Since Keller teaches a tab portion for a device that holds specimens, similar to Tate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tate to incorporate the teachings of Keller to provide a second portion extending from the first portion at an offset angle in a manner not perpendicular to the longitudinal length of the stem portion, wherein: the second portion is substantially straight along its entire longitudinal length; and the offset angle is in the range of about 1-10. Doing so would utilize known structures of tab portions, or handles, as taught by Keller, which would have a reasonable expectation of successfully improving the gripping ability of the tab portion and to improve the ergonomics of the tab portion for a user when holding the tab portion.
Regarding claim 4, Tate further teaches wherein the tab portion comprises: a first portion extending laterally from the edge of the specimen platform portion in a manner 
Tate fails to teach a second portion extending from the first portion at an offset angle in a manner not perpendicular to the longitudinal length of the stem portion, wherein: the second portion is substantially straight along its entire longitudinal length; and the offset angle is in the range of about 10-20.
Keller teaches a tissue sample holder for a biopsy device (abstract). Keller teaches a tissue sample tray (Fig. 170) comprising a tab portion (paragraph [0362], element 4952, “handle”) with a first portion extending laterally from a size of the tissue sample tray (interpreted as the first portion of element 4952 that is not angled/curved) and a second portion at an offset angle (right portion of element 4952), wherein the second portion is substantially straight along its entire longitudinal length; and the offset angle is in the range of about 1-10 (element 4952 is read broadly to be substantially straight and the offset angle appears to be in the range of about 10-20).
Since Keller teaches a tab portion for a device that holds specimens, similar to Tate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tate to incorporate the teachings of Keller to provide a second portion extending from the first portion at an offset angle in a manner not perpendicular to the longitudinal length of the stem portion, wherein: the second portion is substantially straight along its entire longitudinal length; and the offset angle is in the range of about 10-20. Doing so would utilize known structures of tab portions, or handles, as taught by Keller, which would have a reasonable expectation of successfully improving the gripping ability 
Regarding claim 7, Tate fails to teach wherein a distal end of the tab portion is of a curved profile of constant radius as measured with respect to a center of the specimen platform portion.
Keller teaches a tissue sample holder for a biopsy device (abstract). Keller teaches a tissue sample tray (Fig. 170) comprising a tab portion (paragraph [0362], element 4952, “handle”) wherein a distal end of the tab portion is of a curved profile of constant radius as measured with respect to a center of the specimen platform portion (Fig. 170, element 4952 is broadly interpreted as comprising a curved profile).
 Since Keller teaches a tab portion for a device that holds specimens, similar to Tate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tate to incorporate the teachings of Keller to provide a wherein a distal end of the tab portion is of a curved profile of constant radius as measured with respect to a center of the specimen platform portion. Doing so would utilize known structures of tab portions, or handles, as taught by Keller, which would have a reasonable expectation of successfully improving the gripping ability of the tab portion and to improve the ergonomics of the tab portion for a user when holding the tab portion.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tate as applied to claim 1 above, and further in view of Marsing et al. (US 20050247068 A1).
Regarding claim 8, Tate fails to teach wherein a longitudinal length of the tab portion is greater than a longitudinal length of the stem portion.
Marsing teaches an apparatus for preparing tissue specimens for histological study (abstract). Marsing teaches cryostat chucks (Figs. 7A-7E). Marsing teaches cryostat chucks with varying platform diameters (Figs. 7A-7C). Marsing teaches an embodiment wherein the cryostat chuck (Fig. 7D) comprises a tab portion (46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tate to incorporate the teachings of Marsing to provide wherein a longitudinal length of the tab portion is greater than a longitudinal length of the stem portion. One of ordinary skill in the art would be motivated to vary the length of the tab portion to optimize the ability of a user to hold the tab portion and to ensure enough room for the square element shown in Fig. 1, thus one of ordinary skill in the art would arrive at the claimed invention through routine experimentation.
Regarding claim 10, Tate fails to teach wherein a width of the tab portion is less than or substantially equal to a diameter or width of the stem portion.
Marsing teaches an apparatus for preparing tissue specimens for histological study (abstract). Marsing teaches cryostat chucks (Figs. 7A-7E). Marsing teaches cryostat chucks with varying platform diameters (Figs. 7A-7C). Marsing teaches an embodiment wherein the cryostat chuck (Fig. 7D) comprises a tab portion (46) with a width. Marsing teaches varying size of bores (Figs. 8A-8B) corresponding to a stem of a cryostat chuck (paragraph [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tate to incorporate the teachings of Marsing to .

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tate as applied to claim 1 above, and further in view of Ayala et al. (US 20130019725 A1).
Regarding claim 12, Tate fails to teach wherein the tab portion is physically textured with a texture configured to reduce slippage during manipulation of the cryostat chuck via the tab portion.
Ayala teaches an apparatus for handling a portion of a tissue sample sectioned by a microtome (abstract). Ayala teaches a tissue sample holder comprising handling portions to assist in the handling of the tissue sample holder (paragraph [0042]) and wherein the handling portions includes surface textures coatings or resilient materials to improve a user’s grip (paragraph [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tate to incorporate the teachings of Ayala to provide wherein the tab portion is physically textured with a texture. Doing so would improve the grip of the tab portion as taught by Ayala. 
Regarding claim 13, Tate fails to teach the cryostat chuck further comprising a slip-resistant layer disposed over the tab portion and configured to reduce slippage during manipulation of the cryostat chuck via the tab portion.
Ayala teaches an apparatus for handling a portion of a tissue sample sectioned by a microtome (abstract). Ayala teaches a tissue sample holder comprising handling portions to assist in the handling of the tissue sample holder (paragraph [0042]) and wherein the handling portions includes surface textures coatings or resilient materials to improve a user’s grip (paragraph [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tate to incorporate the teachings of Ayala to provide the cryostat chuck further comprising a slip-resistant layer disposed over the tab portion. Doing so would improve the grip of the tab portion as taught by Ayala. 

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tate as applied to claim 16 above, and further in view of Donndelinger (US 20100223935 A1).
Regarding claim 16, Tate fails to teach wherein the pattern further comprises at least one linear trench arranged over the specimen mounting surface such that at least one of the concentric ridges and trenches is interrupted in continuity.
Donndelinger teaches an apparatus for freezing a tissue sample in preparation of sampling (abstract). Donndelinger teaches a sample is typically placed in a cutting medium on a pre-chilled tissue holder, i.e. cryostat chuck, made from stainless steel or another similar metal (paragraphs [0002]-[0003]). Donndelinger teaches the cryostat chuck comprises a plurality of 
Without a statement of criticality or showing of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tate to incorporate the teachings of Donndelinger to employ any pattern which secures a specimen to the specimen platform portion, i.e. at least one linear trench arranged over the specimen mounting surface such that at least one of the concentric ridges and trenches is interrupted in continuity. 
Regarding claim 17, Tate fails to teach wherein the at least one linear trench consists of
two linear trenches arranged perpendicular to one another over the specimen mounting surface.
Donndelinger teaches an apparatus for freezing a tissue sample in preparation of sampling (abstract). Donndelinger teaches a sample is typically placed in a cutting medium on a pre-chilled tissue holder, i.e. cryostat chuck, made from stainless steel or another similar metal (paragraphs [0002]-[0003]). Donndelinger teaches the cryostat chuck comprises a plurality of grooves that may have any relationship to each other that allows them to secure the frozen cutting medium to the specimen plate, such as rings, straight lines, wavy lines (paragraph [0031]), and wherein the grooves can run parallel to teach other or intersect each other (paragraph [0031]).  
.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tate as applied to claim 1 above, and further in view of Donndelinger.
Regarding claim 19, Tate fails to explicitly teach wherein at least a portion of the cryostat chuck comprises at least one of stainless steel, copper, brass, or an alloy of any thereof.
Donndelinger teaches an apparatus for freezing a tissue sample in preparation of sampling (abstract). Donndelinger teaches a sample is typically placed in a cutting medium on a pre-chilled tissue holder, i.e. cryostat chuck, made from stainless steel or another similar metal (paragraphs [0002]-[0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tate to incorporate the teachings of Donndelinger to provide wherein at least a portion of the cryostat chuck comprises at least one of stainless steel, copper, brass, or an alloy of any thereof. Doing so would utilize known materials for cryostat chuck, which would have a reasonable expectation of successfully holding a sample to be frozen in a cryostat as taught by Donndelinger.
Regarding claim 20, Tate fails to teach wherein at least a portion of the cryostat chuck is coated with at least one of polytetrafluoroethylene (PTFE), chrome, and stainless steel. 
Donndelinger teaches an apparatus for freezing a tissue sample in preparation of sampling (abstract). Donndelinger teaches a sample is typically placed in a cutting medium on a pre-chilled tissue holder, i.e. cryostat chuck, made from stainless steel or another similar metal (paragraphs [0002]-[0003]). Donndelinger teaches the chuck can be coated in PTFE, stainless steel, or chrome (paragraph [0012]) to allow the frozen tissue sample and cutting medium to be easily removed from the front planar surface (paragraph [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tate to incorporate the teachings of Donndelinger to provide wherein at least a portion of the cryostat chuck is coated with at least one of polytetrafluoroethylene (PTFE), chrome, and stainless steel. Doing so would utilize known coatings for cryostat chuck, which would have a reasonable expectation of successfully allow the frozen tissue sample and cutting medium to be easily removed from the cryostat chuck as taught by Donndelinger.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rada (US 20060236703 A1) teaches an apparatus for preparing frozen tissue specimens including cryogenic discs (abstract; Fig. 8). Rada teaches a sheet to fit on a cryodisc (paragraph [0081]) wherein the sheet comprises concentric rings and linear markings (Fig. 19). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HENRY H NGUYEN/Examiner, Art Unit 1798                                                                                                                                                                                                        
/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798